DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 6, and 15 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or percentage, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.
Claim 6 recites the limitation "the expanded areas" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation to be newly introduced.
Claim 17 reintroduced a “toe-off phase”, so it is unclear at to whether the claim refers to the phase introduced in claim 15 or intends to introduce a new phase. For the sake of compact prosecution Examiner will interpret the second phase to be in reference to the claim 15 phase. 
Claims 2-5, 7-14, and 16-20 are rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro (US 4517981) in view of Roberts (US 3148678).
With respect to claim 1, Santiopietro discloses A forefoot orthotic device for use in connection with a user's foot (Fig 1, device 10 used under a foot, including under the forefoot), the user's foot characterized by a forefoot and metatarsal heads one through five (inherent characteristic of a foot), the device comprising: an element sized and shaped to underlie the forefoot (Fig 1, element 10, shown to underlie the forefoot, Examiner notes that underlying the forefoot does not exclude the capability that the device extends under other areas of the foot), the element having opposite upper and lower surfaces (Fig 1-Fig 2, upper and lower surfaces), opposite proximal and distal ends (Annotated Fig 5, proximal 14 and distal 12 ends), opposite lateral and medial sides (Annotated Fig 5, lateral 18 and medial 16 sides), and resiliently compressible material extending between the opposite surfaces, the opposite ends and the opposite sides (col 4 ln 20-25, semi-rigid rubber is an example of a resilient and compressible material); wherein the element has a central longitudinal axis (Annotated Fig 5, central longitudinal axis), the lower surface of the element having at least three points defining a lower plane of reference for the element when the device is in use (Fig 7A-7G, bottom surface shown to be relatively flat, as three is a large surface area and a resilient material, there would be at least three points on the bottom surface to create a plane); wherein the lateral and medial sides have respective lateral and medial side edges (Annotated Fig 5, side edges), the lateral and medial side edges located further from the central longitudinal axis at the distal end than at the proximal end (Fig 5, col 4 ln 20-25, device is shown and detailed to be shaped to a foot so the ball area/distal end of the foot portion is wider than the heel area/proximal end); two, expanded areas located at the lateral and medial sides, respectively, on the distal end of the element (Annotated Fig 5, expanded areas, expanded relative to the heel portion); wherein the expanded areas are laterally spaced from each other by a predetermined amount and face upwardly to underlie the first and the fifth metatarsal heads of the user's foot when received on the device (Fig 2, Annotated Fig 5, expanded areas under lie the fifth and first metatarsal heads), the predetermined amount corresponding to a distance between the first and fifth metatarsal heads of the user's foot selected as a function of an intended size of the user's foot (Fig 2, Annotated Fig 5, expanded areas under lie the fifth and first metatarsal heads), the intended size ranging from child size 1 to adult male size 16 and corresponding to between about 2.5 inches and 3.5 inches (col 3 ln 25-35, device fits the general shoe size thus would include at least one shoe size in the range provided and would also include about at least one corresponding width since that is directly related to the shoe size); wherein the upper surface extends upwardly and inwardly from the opposite ends and the opposite sides to define corresponding, opposite proximal and distal areas, and opposite lateral and medial areas (Annotated Fig 5, device extends upward and inward to peak 43 to create proximal, distal, lateral, and medial areas), the proximal, distal, medial, and lateral areas having respective central portions … raised relative to the lower plane of reference (Annotated Fig 5, central portion 43); and153004US-1 (DEF044-TBD) wherein the resiliently compressible material of the element is configured so that the lateral and medial areas are more rigid than portions of the proximal area adjacent the medial and lateral areas (Annotated Fig 5, portions of the lateral and medial areas adjacent to the peak 43 would be thicker and thus more rigid than portions of the proximal area distal to the peak 43) to delay arrival of impact force on regions of the forefoot overlying the medial and lateral areas relative to regions of the forefoot overlying the adjacent portions of the proximal area during an impact phase of a gait of the user (Annotated Fig 5, thickness difference of the portions of the lateral and medial areas relative to portions of the proximal area distal to the peak 43 would make the impact occur first at the more raised portions compared to the less raised potions and would thus impact gait).  
Santiopietro is silent on central portions defining a plateau raised relative to the lower plane of reference.
Roberts teaches an analogous under foot orthosis having analogous proximal C, distal A, medial D, and lateral areas B defining a plateau I raised relative to the lower plane of reference (Fig 6, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper most point of the device of Santiopietro to be a plateau as taught by Roberts in order to better fit and support the corresponding bone structures (Roberts col 3 ln 25-30).

    PNG
    media_image1.png
    949
    772
    media_image1.png
    Greyscale

Annotated Fig 5, Santiopietro
With respect to claim 4, Santiopietro/Roberts discloses The device of claim 1, wherein the resiliently compressible material under the medial and lateral areas is thicker than the resiliently compressible material under the adjacent portions of the proximal area (Santiopietro Annotated Fig 5, portions and adjacent may be interpreted broadly to include portions of the lateral and medial areas adjacent to the peak 43 that would be thicker and thus more rigid than portions of the proximal area).  
With respect to claim 5, Santiopietro/Roberts disclose The device of claim 4, wherein the thicker resiliently compressible material of the medial and lateral areas terminates in an upper edge relatively higher than the adjacent portions of the proximal area to define an uphill region on the upper surface of the element (Santiopietro, medial and lateral areas terminate at side edges that are at the height of layers 27-30 to define an uphill region on the upper surface of the element as it is higher than the proximal area which terminates at the height of layers 26 and lower).  
With respect to claim 6, Santiopietro discloses A forefoot orthotic device for use in connection with a user's foot, the user's foot characterized by a forefoot and metatarsal heads one through five (Fig 1, device 10 used under a foot, including under the forefoot and the metatarsals), the device comprising: an element sized and shaped to underlie the forefoot (Fig 1, element 10, shown to underlie the forefoot, Examiner notes that underlying the forefoot does not exclude the capability that the device extends under other areas of the foot), the element having opposite upper and lower surfaces (Fig 1-Fig 2, upper and lower surfaces), opposite proximal and distal ends (Annotated Fig 5, proximal 14 and distal 12 ends), opposite lateral and medial sides (Annotated Fig 5, lateral 18 and medial 16 sides), and resiliently compressible material extending between the opposite surfaces, the opposite ends and the opposite sides (col 4 ln 20-25, semi-rigid rubber is an example of a resilient and compressible material); wherein the element has a central longitudinal axis (Annotated Fig 5, central longitudinal axis), the lower surface of the element having at least three points defining a lower plane of reference for the element when the device is in use (Fig 7A-7G, bottom surface shown to be relatively flat, as three is a large surface area and a resilient material, there would be at least three points on the bottom surface to create a plane); wherein the lateral and medial sides have respective lateral and medial side163004US-1 (DEF044-TBD) edges (Annotated Fig 5, side edges), the lateral and medial side edges located further from the central longitudinal axis at the distal end than at the proximal end (Fig 5, col 4 ln 20-25, device is shown and detailed to be shaped to a foot so the ball area/distal end of the foot portion is wider than the heel area/proximal end); wherein the expanded areas are laterally spaced from each other by a predetermined amount and face upwardly to underlie the first and the fifth metatarsal heads of the user's foot when received on the device, the predetermined amount corresponding to a distance between the first and fifth metatarsal heads of the user's foot (Fig 2, Annotated Fig 5, expanded areas under lie the fifth and first metatarsal heads) selected as a function of an intended size of the user's foot, the intended size ranging from child size 1 to adult male size 16 and corresponding to between about 2.5 inches and 3.5 inches (col 3 ln 25-35, device fits the general shoe size thus would include at least one shoe size in the range provided and would also include about at least one corresponding width since that is directly related to the shoe size); wherein the upper surface extends upwardly and inwardly from the opposite ends and the opposite sides to define corresponding, opposite proximal and distal areas, and opposite lateral and medial areas (Annotated Fig 5, device extends upward and inward to peak 43 to create proximal, distal, lateral, and medial areas), the proximal, distal, medial, and lateral areas having respective central portions … raised relative to the lower plane of reference (Annotated Fig 5, central portion 43); and wherein the resiliently compressible material of the element is configured so that the medial and lateral areas are more rigid than portions of the distal area adjacent the medial and lateral areas to offload weight while the user is standing or impact forces during a toe-off phase of the user's gait from regions of the forefoot proximal of the distal area toward regions of the forefoot overlying the distal area (Annotated Fig 5, portions of the lateral and medial areas adjacent to the peak 43 would be thicker and thus more rigid than portions of the proximal area distal to the peak 43, thus the thicker area would offload weight while the user is standing and offload impact forces; thickness difference of the portions of the lateral and medial areas relative to portions of the proximal area distal to the peak 43 would make the impact occur first at the more raised portions compared to the less raised potions and would thus impact gait).  
Santiopietro is silent on central portions defining a plateau raised relative to the lower plane of reference.
Roberts teaches an analogous under foot orthosis having analogous proximal C, distal A, medial D, and lateral areas B defining a plateau I raised relative to the lower plane of reference (Fig 6, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper most point of the device of Santiopietro to be a plateau as taught by Roberts in order to better fit and support the corresponding bone structures (Roberts col 3 ln 25-30).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts as applied to claim 1 above, and further in view of Collins (US 4803989).
With respect to claim 2, Santiopietro/Roberts discloses The device of claim 1, wherein the lateral and medial areas extend transversely in an arch from the lateral and medial side edges (Santiopietro Fig 6C, Fig 7D, all areas extend in an arch, including the medial and lateral areas, because they are rounded).
Santiopietro/Roberts is silent on the arch having a radius of curvature ranging from 80 mm to 110 mm.  
Collins teaches an analogous curved forefoot member having an arch having a radius of curvature ranging from 80 mm to 110 mm (Collins col 4 ln 10-15, Fig 4, similar arch radius of 0.3 inches (7.2 mm) and Collins further teaches that the dimensions are changed according to the size of shoe- col 3 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have a radius of curvature to best fit the user as taught by Collins in order to increase device function (Collins col 1 ln 40-45).
Examiner further notes, in light of cited prior art that the claimed radius of curvature is design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed radius of curvature ranging from 80 mm to 110 mm fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed radius of curvature within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 3, Santiopietro/Roberts/Collins discloses The device of claim 2, wherein the arch comprises a top, and wherein the top of the arch is located in the plateau (Santiopietro Fig 6C, Fig 7D, all areas extend in an arch to the peak 43).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts as applied to claim 1 above, and further in view of Hedstrom (US 5746011). 
With respect to claim 7, Santiopietro/Roberts discloses The device of claim 1.
Santiopietro/Roberts is silent on wherein the lower surface has a circumference and extends inwardly and upwardly therefrom relative to the lower plane of reference to define a concavity, and wherein the resiliently compressible material is configured so that weight associated with the user deflects the concavity toward the lower plane of reference.  
Hedstrom teaches an analogous user foot support with wherein the lower surface has a circumference 16 and extends inwardly and upwardly therefrom relative to the lower plane of reference to define a concavity (Fig 1, Fig 2), and wherein the resiliently compressible material is configured so that weight associated with the user deflects the concavity toward the lower plane of reference (col 3 ln 20-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have the recess as taught by Hedstrom in order to better protect the user (col 3 ln 20-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts/Hedstrom as applied to claim 7 above, and further in view of Collins and Dalton (US 2004/0118017) and Cox (US 3841005).
With respect to claim 8, Santiopietro/Roberts/Hedstrom discloses The device of claim 7… and wherein the concavity is defined to have a radius ranging from 16 mm to 22 mm (Hedstrom col 3 ln 20-30, diameter of 2 cm which is 20mm) … whereby the concavity returns from a deflected position during impact phase of the gait cycle to an un-deflected position after toe-off phase of a gait cycle of the user (Hedstrom col 3 ln 20-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have the recess as taught by Hedstrom in order to better protect the user (col 3 ln 20-30).
Santiopietro/Roberts/Hedstrom is silent on wherein the resiliently compressible material is configured to have a thickness ranging between 4 mm and 6 mm, a durometer, according to a 00 scale, ranging from 20 to 80, and wherein the concavity is defined to have … a maximum depth ranging from 4 mm to 6 mm.
Collins teaches an analogous curved forefoot member having an a thickness ranging between 4 mm and 6 mm (Collins col 4 ln 10-15, 2.54-7.62 mm, Table 1) and Collins further teaches that the dimensions are changed according to the size of shoe- col 3 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts/Hedstrom to have a height to best fit the user as taught by Collins in order to increase device function (Collins col 1 ln 40-45).
Santiopietro/Roberts/Hedstrom/Collins disclose the device as discussed above.
Santiopietro/Roberts/Hedstrom/Collins is silent on a durometer, according to a 00 scale, ranging from 20 to 80, and wherein the concavity is defined to have … a maximum depth ranging from 4 mm to 6 mm.
Dalton et al teaches an analogous foot pad having a material with a durometer, according to a 00 scale, ranging from 20 to 80 ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material hardness of Santiopietro/Roberts/Hedstrom to have the hardness as taught by Dalton et al to be an effective hardness for supporting a user (Dalton et al [0032]).
Santiopietro/Roberts/Hedstrom/Collins/Dalton et al disclose the device as discussed above.
Santiopietro/Roberts/Hedstrom/Collins/Dalton et al is silent on and wherein the concavity is defined to have … a maximum depth ranging from 4 mm to 6 mm.
Cox teaches an analogous device with an analogous concavity 31 having a maximum depth ranging from 4 mm to 6 mm (col 4 ln 21-25, 3/16 of an inch, or 4.76 mm) (col 3 ln 24- col  5 ln 26), for the purpose of better distributing a user’s weight across the metatarsal arch (col 1 ln 57-66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the depth of the concavity of Santiopietro/Roberts/Hedstrom/Collins/Dalton et al to be the dimensions as taught by Cox, in order to better distribute the user’s weight across the metatarsal arch (Cox col 1 ln 57-66).
Examiner further notes, in light of cited prior art that the claimed values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts as applied to claim 1 above, and further in view of Greenawalt (US 5787608) and Lewis (US 2012/0192452).
With respect to claim 9, Santiopietro/Roberts discloses The device of claim 1.
Santiopietro/Roberts is silent on wherein the device includes an insole sized and shaped to underlie the foot of the user from the heel of the user, the insole extending from the heel distally by an amount ranging from 20 cm to 31.8 cm sufficient to underlie at least the metatarsal heads of the user's foot, and wherein the element is secured to the insole in a location to underlie the metatarsal heads of the user when the device is in use.  
Greenawalt teaches an analogous foot orthotic 31/32/33/34 which includes an insole sized and shaped to underlie the foot of the user from the heel of the user (Greenawalt Fig 3, sole 36/33/13/29/28), the insole extending from the heel distally by an amount sufficient to underlie at least the metatarsal heads of the user's foot (Greenawalt Fig 3); and wherein the element is secured to the insole in a location to underlie the metatarsal heads of the user when the device is in use (Greenawalt Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).
Santiopietro/Roberts/Greenawalt discloses the device as discussed above.
Santiopietro/Roberts/Greenawalt is silent on ranging from 20 cm to 31.8 cm
Lewis teaches an analogous insole that extends from the heel distally by an amount ranging from 20 cm to 31.8 cm ([0085] [0025], [0042], [0085], the insole is 11.75 inches, or 29.8 cm, in length)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the insole length of Santiopietro/Roberts/Greenawalt to be the length as taught by Lewis in order for the insole to fit a standard shoe (Lewis [0085]).
Examiner further notes, in light of cited prior art that the claimed values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 10, Santiopietro/Roberts/Greenawalt/Lewis discloses The device of claim 9, wherein the element is integrated with the insole (Greenawalt Fig 3, shown in the insole 36/29/28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts/Greenawalt/Lewis as applied to claim 10 above, and further in view of Kim (US 2009/0145003).
With respect to claim 11, Santiopietro/Roberts/Greenawalt/Lewis discloses The device of claim 10 in which the user's foot includes a heel, a mid- foot, and an associated sagittal arch, wherein the insole includes a first portion underlying the heel and having a first predetermined durometer (Greenawalt Fig 3, sole member 13) and a second portion underlying the sagittal arch of the mid-4Serial No.: 15/406,168Atty. Docket No. 3004US (DEF044-00448) foot and having a second predetermined durometer (Greenawalt Fig 3, arch member 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).
Santiopietro/Roberts/Greenawalt/Lewis is silent on and wherein the second predetermined durometer is greater than the first predetermined durometer by amounts ranging between 10 and 20.
Kim teaches an analogous insole 10 with an first portion 12 underlying the heel and a second portion 11 underlying the sagittal arch of the mid-foot, wherein the first portion 12 has a first predetermined durometer ([0055], durometer of 70,) and the second portion 11 has a second predetermined durometer ([0055], durometer of 90), and wherein the second predetermined durometer is greater than the first predetermined durometer by amounts ranging between 10 and 20 (the second durometer is 20 greater than the first durometer; [0055]) ([0046]-[0056], Figs. 1-2), for the purpose of improving heel comfort, providing better arch support, and minimizing fatigue on walking ([0034], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insole Santiopietro/Roberts/Greenawalt/Lewis by making the first portion underlying the heel have a first durometer and the second portion underlying the sagittal arch have a second durometer that is greater than the first durometer by 20 as taught by Kim, in order to improve heel comfort, provide better arch support, and minimize fatigue on walking (Kim [0034], [0056]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts as applied to claim 1 above, and further in view of Emeott (US 1685155).
With respect to claim 12, Santiopietro/Roberts discloses The device of claim 1.
Santiopietro/Roberts is silent on wherein the device includes a sleeve sized and shaped to be worn about the forefoot of the user, wherein the element is secured to the sleeve in a location to underlie the forefoot of the user when the device is in use.  
	Emeott teaches an analogous foot orthosis 10 wherein the device includes a sleeve “A” sized and shaped to be worn about the forefoot of the user (Fig 2), wherein the element is secured to the sleeve in a location to underlie the forefoot of the user when the device is in use (Fig 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have the strap of Emeott in order to better hold the device in the exact desired position (Emeott col 2 ln 60-65).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts as applied to claim 1 above, and further in view of Greenawalt.
With respect to claim 13, Santiopietro/Roberts discloses The device of claim 1.
Santiopietro/Roberts is silent on wherein the device includes footwear selected from the group consisting of a shoe, boot, brace and cast, the footwear having a sole positioned under the user's foot when received in the device, and wherein the element is disposed on the sole and positioned thereon to have the upper surface of the element underlying the forefoot of the user when the foot is placed in the device.  
Greenawalt teaches an analogous foot orthotic 31/32/33/34 wherein the device includes footwear selected from the group consisting of a shoe (col 2 ln 55-60, shoe 10), the footwear having a sole positioned under the user's foot when received in the device (col 2 ln 55-60, sole 11), and wherein the element is disposed on the sole and positioned thereon to have the upper surface of the element underlying the forefoot of the user when the foot is placed in the device (Fig 5, elements 31/32/33/34, which make up the orthosis are on the upper surface of sole 11 and face up to underlie the forefoot indirectly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).
With respect to claim 14, Santiopietro/Roberts/Greenawalt discloses The device of claim 13, wherein the footwear portions include an insole disposed above the sole, and wherein the element is secured to or integrated with the insole (Greenawalt col 2 ln 55-60, orthosis is made to the user then adhered to the sole).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro in view of Roberts and in view of Hedstrom. 
With respect to claim 15, Santiopietro discloses A forefoot orthotic device for use in connection with a user's foot (Fig 1, device 10 used under a foot, including under the forefoot), the user's foot characterized by a forefoot and metatarsal heads one through five (inherent characteristic of a foot), the device comprising: an element sized and shaped to underlie the forefoot (Fig 1, element 10, shown to underlie the forefoot, Examiner notes that underlying the forefoot does not exclude the capability that the device extends under other areas of the foot), the element having 183004US-1 (DEF044-TBD) opposite upper and lower surfaces (Fig 1-Fig 2, upper and lower surfaces), opposite proximal and distal ends (Annotated Fig 5, proximal 14 and distal 12 ends), opposite lateral and medial sides (Annotated Fig 5, lateral 18 and medial 16 sides), and resiliently compressible material extending between the opposite surfaces, the opposite ends and the opposite sides (col 4 ln 20-25, semi-rigid rubber is an example of a resilient and compressible material); wherein the element has a central longitudinal axis (Annotated Fig 5, central longitudinal axis), the lower surface of the element having at least three points defining a lower plane of reference for the element when the device is in use (Fig 7A-7G, bottom surface shown to be relatively flat, as three is a large surface area and a resilient material, there would be at least three points on the bottom surface to create a plane); wherein the lateral and medial sides have respective lateral and medial side edges (Annotated Fig 5, side edges), the lateral and medial side edges located further from the central longitudinal axis at the distal end than at the proximal end (Fig 5, col 4 ln 20-25, device is shown and detailed to be shaped to a foot so the ball area/distal end of the foot portion is wider than the heel area/proximal end); two, expanded areas located at the lateral and medial sides, respectively, on the distal end of the element (Annotated Fig 5, expanded areas, expanded relative to the heel portion); wherein the expanded areas are laterally spaced from each other by a predetermined amount and face upwardly to underlie the first and the fifth metatarsal heads of the user's foot when received on the device (Fig 2, Annotated Fig 5, expanded areas under lie the fifth and first metatarsal heads), the predetermined amount corresponding to a distance between the first and fifth metatarsal heads of the user's foot selected as a function of an intended size of the user's foot (Fig 2, Annotated Fig 5, expanded areas spaced apart to under lie the fifth and first metatarsal heads), the intended size ranging from child size 1 to adult male size 16 and corresponding to between about 2.5 inches and 3.5 inches (col 3 ln 25-35, device fits the general shoe size thus would include at least one shoe size in the range provided and would also include about at least one corresponding width since that is directly related to the shoe size); wherein the upper surface extends upwardly and inwardly from the opposite ends and the opposite sides to define corresponding, opposite proximal and distal areas, and opposite lateral and medial areas (Annotated Fig 5, device extends upward and inward to peak 43 to create proximal, distal, lateral, and medial areas), the proximal, distal, medial, and lateral areas having respective central portions … raised relative to the lower plane of reference (Annotated Fig 5, central portion 43)…
Santiopietro is silent on central portions defining a plateau raised relative to the lower plane of reference; wherein the lower surface has a circumference and extends inwardly and upwardly therefrom relative to the lower plane of reference to define a concavity, and wherein the resiliently compressible material and the concavity are dimensioned to deflect the concavity toward the lower plane of reference prior to a toe-off phase while in use during a gait cycle of the user and to return the concavity from the deflected position to an un-deflected position after the toe-off phase of the gait cycle of the user.  
Roberts teaches an analogous under foot orthosis having analogous proximal C, distal A, medial D, and lateral areas B defining a plateau I raised relative to the lower plane of reference (Fig 6, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper most point of the device of Santiopietro to be a plateau as taught by Roberts in order to better fit and support the corresponding bone structures (Roberts col 3 ln 25-30).
Santiopietro/Roberts discloses the device as discussed above. 
Santiopietro/Roberts is silent on wherein the lower surface has a circumference and extends inwardly and upwardly therefrom relative to the lower plane of reference to define a concavity, and wherein the resiliently compressible material and the concavity are dimensioned to deflect the concavity toward the lower plane of reference prior to a toe-off phase while in use during a gait cycle of the user and to return the concavity from the deflected position to an un-deflected position after the toe-off phase of the gait cycle of the user.
Hedstrom teaches an analogous user foot support with wherein the lower surface has a circumference 16 and extends inwardly and upwardly therefrom relative to the lower plane of reference to define a concavity (Fig 1, Fig 2), wherein the resiliently compressible material and the concavity are dimensioned to deflect the concavity toward the lower plane of reference prior to a toe-off phase while in use during a gait cycle of the user and to return the concavity from the deflected position to an un-deflected position after the toe-off phase of the gait cycle of the user (col 3 ln 20-30, concavity position, structure, and material would  deflect the concavity and to return the concavity from the deflected position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have the recess as taught by Hedstrom in order to better protect the user (col 3 ln 20-30).
With respect to claim 17, Santiopietro/Roberts/Hedstrom discloses The device of claim 15, wherein the resiliently compressible material of the element is configured so that the lateral and medial areas are more rigid than portions of the proximal area adjacent the medial and lateral areas (Santiopietro Annotated Fig 5, portions may be interpreted broadly to include portions of the lateral and medial areas adjacent to the peak 43 that would be thicker and thus more rigid than portions of the proximal area), whereby, during an impact phase while in use, deceleration of regions of the foot overlying the medial and lateral areas is greater than deceleration of regions of the foot overlying the adjacent portions of the proximal area (Santiopietro, deceleration could be greater in the medial/lateral area, this would depend on the user and how they applied force to the device), wherein the resiliently compressible material of the element is configured so that the medial and lateral areas are more rigid than portions of the distal area adjacent the medial and lateral areas (Santiopietro Annotated Fig 5, portions may be interpreted broadly to include portions of the lateral and medial areas adjacent to the peak 43 that would be thicker and thus more rigid than portions of the distal area), whereby, during a toe-off phase while in use, acceleration of forefoot portions overlying the distal area is greater than acceleration of forefoot portions overlying the medial and lateral areas (Santiopietro, deceleration could be greater in the distal area, this would depend on the user and how they applied force to the device).  
With respect to claim 18, Santiopietro/Roberts/Hedstrom discloses The device of claim 17, wherein the resiliently compressible material under the medial and lateral areas is thicker than the resiliently compressible material under the adjacent portions of the proximal area (Santiopietro Annotated Fig 5, portions may be interpreted broadly to include portions of the lateral and medial areas adjacent to the peak 43 that would be thicker and thus more rigid than portions of the proximal area).  
With respect to claim 19, Santiopietro/Roberts/Hedstrom discloses The device of claim 18, wherein the thicker resiliently compressible material of the medial and lateral areas terminates in an upper edge relatively higher than the adjacent portions of the proximal area to define an uphill region on the upper surface of the element (Santiopietro, medial and lateral areas terminate at side edges that are at the height of layers 27-30 to define an uphill region on the upper surface of the element as it is higher than the proximal area which terminates at the height of layers 26 and lower).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts/Hedstrom as applied to claim 15 above, and further in view of Dalton and Cox.
With respect to claim 16, Santiopietro/Roberts/Hedstrom discloses The device of claim 15… and wherein the concavity is defined to have a radius ranging from 16 mm to 22 mm (Hedstrom col 3 ln 20-30, diameter of 2 cm which is 20mm) … whereby the concavity returns from a deflected position during impact phase of the gait cycle to an un-deflected position after toe-off phase of a gait cycle of the user (Hedstrom col 3 ln 20-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts to have the recess as taught by Hedstrom in order to better protect the user (col 3 ln 20-30).
Santiopietro/Roberts/Hedstrom is silent on wherein the resiliently compressible material is configured to have a thickness ranging between 4 mm and 6 mm, a durometer, according to a 00 scale, ranging from 20 to 80, and wherein the concavity is defined to have … a maximum depth ranging from 4 mm to 6 mm.
Dalton et al teaches an analogous foot pad having a material with a durometer, according to a 00 scale, ranging from 20 to 80 ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material hardness of Santiopietro/Roberts/Hedstrom to have the hardness as taught by Dalton et al to be an effective hardness for supporting a user (Dalton et al [0032]).
Santiopietro/Roberts/Hedstrom/Dalton et al disclose the device as discussed above.
Santiopietro/Roberts/Hedstrom/Dalton et al is silent on and wherein the concavity is defined to have … a maximum depth ranging from 4 mm to 6 mm.
Cox teaches an analogous device with an analogous concavity 31 having a maximum depth ranging from 4 mm to 6 mm (col 4 ln 21-25, 3/16 of an inch, or 4.76 mm) (col 3 ln 24- col  5 ln 26), for the purpose of better distributing a user’s weight across the metatarsal arch (col 1 ln 57-66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the depth of the concavity of Santiopietro/Roberts/Hedstrom/Dalton et al to be the dimensions as taught by Cox, in order to better distribute the user’s weight across the metatarsal arch (Cox col 1 ln 57-66).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Santiopietro/Roberts/Hedstrom as applied to claim 15 above, and further in view of Greenawalt.
With respect to claim 20, Santiopietro/Roberts/Hedstrom discloses The device of claim 15.
Santiopietro/Roberts/Hedstrom is silent on wherein the device includes footwear selected from the group consisting of a shoe, boot, brace and cast, the footwear having a sole positioned under the user's foot when received in the device, and wherein the element is disposed on the sole and positioned thereon to have the upper surface of the element underlying the forefoot of the user when the foot is placed in the device.
Greenawalt teaches an analogous foot orthotic 31/32/33/34 wherein the device includes footwear selected from the group consisting of a shoe (col 2 ln 55-60, shoe 10), the footwear having a sole positioned under the user's foot when received in the device (col 2 ln 55-60, sole 11), and wherein the element is disposed on the sole and positioned thereon to have the upper surface of the element underlying the forefoot of the user when the foot is placed in the device (Fig 5, elements 31/32/33/34, which make up the orthosis are on the upper surface of sole 11 and face up to underlie the forefoot indirectly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Santiopietro/Roberts/Hedstrom to be included in an insole as taught by Greenawalt in order further include surrounding material to the orthosis which would help prevent slippage and ensure a solid base (Greenawalt col 1 ln 55-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786